        Case 1:18-cv-02637-LGS-SDA Document 258 Filed 04/06/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   4/6/2021
    SM Kids, LLC, as successor-in-interest to
    Stelor Productions, LLC,
                                                                   1:18-cv-02637 (LGS) (SDA)
                                     Plaintiff,
                                                                   ORDER
                         -against-

    Google LLC et al.,

                                     Defendants.


STEWART D. AARON, United States Magistrate Judge:

          Pending before the Court are (1) Defendants’ Letter Motion to compel Plaintiff to produce

(a) reports from its Google Analytics account for the website at www.googles.com and any

comparable GoDaddy records, and (b) an unredacted discovery letter from the Ganz v. SM Kids,

18-01357 (D. Del.) (“Ganz”) case (ECF No. 236); and (2) Defendants’ Letter Motion to compel

additional discovery relating to Plaintiff’s production of 16,789 files (ECF No. 238.) Defendants’

Letter Motions are GRANTED IN PART and DENIED IN PART, as follows:

          1. Plaintiff shall meet and confer with Defendants regarding the production of additional

              Google Analytics and GoDaddy web traffic reports and related information in order

              that Defendants may obtain relevant data and information without undue burden

              being imposed upon Plaintiff. 1 If the parties cannot reach agreement after meeting



1
  Although the Court refrains from making any rulings until after the parties meet and confer, the Court
makes the following two observations: (1) it would appear that the disaggregated data and data dictionary
sought by Defendants are relevant and proportional to the needs of the case, and that Defendants
reasonably are entitled to an explanation regarding certain missing data; and (2) unless Plaintiff stipulates
that it will not introduce evidence of post-alleged breach web traffic in briefing or at trial, it would seem
that data regarding such web traffic should be produced. Plaintiff will have the opportunity to address the
foregoing observations in any joint letter submitted, as provided above.
     Case 1:18-cv-02637-LGS-SDA Document 258 Filed 04/06/21 Page 2 of 2




            and conferring, they shall submit a joint letter to the Court no later than April 30,

            2021, so that the Court may resolve any remaining disputes.

         2. No later than April 13, 2021, Plaintiff shall produce to Defendants an unredacted copy

            of the discovery letter and exhibits filed by Ganz in the Ganz case. See Christine Asia

            Co. v. Alibaba Grp. Holding Ltd., 327 F.R.D. 52 (S.D.N.Y. 2018).

         3. No later than April 27, 2021, the deposition of Jared Lader (“Lader”) will be reopened

            for a period not to exceed two hours for the limited purpose of examining him

            regarding the 16,789 files that were produced after Lader’s deposition was

            conducted. The deposition shall be conducted by remote means at a reasonable time

            of day that is convenient to Lader, consistent with his class and work schedules.

SO ORDERED.

Dated:          New York, New York
                April 6, 2021

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge




                                                 2
